IN THE SUPREME COURT OF THE STATE OF NEVADA

IN THE MATTER OF DISCIPLINE OF No. 85346
GIANNA M. ORLANDI, BAR NO. 5087.

NOV 22 2022,
SUPREME COORT
ORDER OF DISBARMENT

This is an automatic review of a Southern Nevada Disciplinary

 

hearing panel’s recommendation that attorney Gianna M. Orlandi be
disbarred based on violations of RPC 1.4 (communication), RPC 1.5 (fees),
RPC 1.15 (safekeeping property), RPC 5.3 (responsibilities regarding
nonlawyer assistants), RPC 5.4 (professional independence of a lawyer),
RPC 5.5 (unauthorized practice of law), RPC 8.1 (Bar admission and
disciplinary matters), and SCR 78 (maintenance of trust funds in approved
financial institutions; overdraft notification).

The State Bar has the burden of showing by clear and
convincing evidence that Orlandi committed the violations charged. Jn re
Discipline of Drakulich, 111 Nev. 1556, 1566, 908 P.2d 709, 715 (1995).
Here, however, the facts and charges alleged in the amended complaint are
deemed admitted because Orlandi failed to answer the amended complaint
and a default was entered. SCR 105(2). The record therefore establishes
that Orlandi violated the above-referenced rules by forming a law firm with
a non-attorney who performed most of the legal work on the firm’s cases.
Orlandi failed to supervise the non-attorney, who held himself out as an

attorney, met with clients, and provided legal advice. Orlandi also

Supreme Court
OF
NEVADA

269759
(0) 19474 GB 22 3 75

 

 
continued to bill a client for work performed by the non-attorney despite the
client asking that the non-attorney not perform any further work on her
case. Furthermore, Orlandi took over as lead counsel on a case without
client approval, told opposing counsel she was no longer working on a case
without informing the client, failed to file motion briefs or appear at a
pretrial conference, and failed to acknowledge a client payment. Orlandi
also began working on clients’ cases who had hired the non-attorney—under
the belief that he was a practicing attorney—without their permission and
billed them for services after they terminated representation. In one
instance, the non-attorney propositioned a client, implying that he would
pay for or provide legal services in exchange for companionship. Orlandi
also improperly claimed to the State Bar that she was exempt from
maintaining a client trust account. And, while a State Bar investigator was
able to contact Orlandi, who acknowledged the numerous erinunnnes filed
regarding her and the non-attorney, Orlandi never substantively responded
to the investigator’s requests for information regarding four grievances.

As for the appropriate discipline for these violations, we review
the hearing panel’s recommendation de novo, although the panel’s
recommendation is persuasive. SCR 105(3)(b); In re Discipline of Schaefer,
117 Nev. 496, 515, 25 P.3d 191, 204 (2001). To determine the appropriate
discipline, we weigh four factors: “the duty violated, the lawyer’s mental
state, the potential or actual injury caused by the lawyer’s misconduct, and
the existence of aggravating or mitigating factors.” In re Discipline of

Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008).

Supreme Court
OF
Nevapa

(0) 1947A RB

 

 
Orlandi knowingly violated duties owed to her clients, the legal
system, and the profession. Orlandi’s clients suffered actual injury because
they unknowingly hired and paid a non-attorney to represent them,
resulting in adverse consequences, with the potential for further serious
injury. Orlandi also harmed the legal system as she aided the non-attorney
in the unauthorized practice of law. Orlandi’s failure to cooperate with the
State Bar’s investigation and her aiding in the unauthorized practice of law
also harmed the integrity of the profession, which depends on a self-
regulating disciplinary system.

The baseline sanction before considering aggravating or
mitigating circumstances is disbarment. Standards for Imposing Lawyer
Sanctions; Compendium of Professional Rules and Standards, Standard 7.1
(Am. Bar Ass’n 2017) (recommending disbarment “when a lawyer
knowingly engages in conduct that is a violation of a duty owed as a
professional with the intent to obtain a benefit for the lawyer or another,
and causes serious or potentially serious injury to a client, the public or the
legal system”). The record supports the panel’s findings of one mitigating
circumstance (absence of a prior disciplinary record) and five aggravating
circumstances (dishonest or selfish motive, a pattern of misconduct,
multiple offenses, bad faith obstruction of the disciplinary proceeding by
intentionally failing to comply with rules or orders, and substantial
experience in the practice of law). Having considered the four factors, we
agree with the panel that disbarment is appropriate.

Accordingly, we disbar attorney Gianna M. Orlandi from the
practice of law in Nevada. Such disbarment is irrevocable. SCR 102(1).

Orlandi shall pay the costs of the disciplinary proceedings, including $3,000

Supreme Court
OF
NEVADA

(O) 1947A GES

 

 
under SCR 120, within 30 days of the date of this order. The parties shall
comply with SCR 115 and SCR 121.1.
It is so ORDERED. !

Parraguirre

[hand ch, od.

Hardesty

Attn ik , oJ.

Stiglich —

ladyk 4g

Cadish :

D cow. J oJ.

Pickering

IV

Herndon

cc: Gianna Maria E. Orlandi
Chair, Southern Nevada Disciplinary Board
Bar Counsel, State Bar of Nevada
Executive Director, State Bar of Nevada
Admissions Office, U.S. Supreme Court

 

!1The Honorable Abbi Silver having retired, this matter was decided
by a six-justice court.

SupReME CouRT
OF
NevaDA

4

(0) 19474 EO